Citation Nr: 1612258	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  07-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to September 20, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran had active service from December 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a
March 2006 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California.  Jurisdiction of the claim has since been transferred to the RO in Albuquerque, New Mexico.

In August 2007 the Veteran presented testimony before the undersigned Veterans
Law Judge and a copy of the hearing transcript has been added to the record.

When this case was most recently before the Board in August 2013, it was remanded for additional evidentiary development; it has since been returned for further appellate action.

The appeal of entitlement to an evaluation in excess of 10 percent for degenerative disc and joint disease of the lumbar spine with lumbar radiculopathy, lower extremities (back disability), from April 30, 2015, was not certified to the Board for its review.  In view of that, and as the RO appears to be continuing to work that issue, it is not properly before the Board at this time.  Moreover, the Veteran raised the issues of entitlement to increased special monthly compensation (SMC) based on need for aid and attendance and whether the rating reduction itself was proper for the service-connected back disability in November 2015.  Accordingly, these issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran does not meet the scheduling rating criteria for TDIU prior to September 20, 2010; however there is also a duty imposed on the VA to consider TDIU even when the schedular criteria are not met.  See Roberson v. Principi, 251 F.3d 1378 (2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  

To this point, effective March 31, 2005, the Veteran was evaluated as 10 percent disabled; effective June 30, 2008, the Veteran was evaluated as 20 percent disabled; effective February 27, 2010, the Veteran was evaluated as 40 percent disabled; on September 20, 2010, the Veteran was evaluated as 100 percent disabled.

VA policy is that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

1.  Submit the TDIU claim prior to September 20, 2010, to the Director, Compensation and Pension Service, to determine whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  Then, if the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




